Citation Nr: 0029928	
Decision Date: 11/15/00    Archive Date: 11/22/00	

DOCKET NO.  99-02 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a 
deviated nasal septum repair.  

2.  Entitlement to service connection for a neuropsychiatric 
disability.  

3.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

Active service of the veteran from January 1996 to February 
1997 has been reported.  By rating action dated in January 
1998, the Department of Veterans Affairs (VA) Regional 
Office, Reno, Nevada, denied entitlement to service 
connection for conditions including residuals of a deviated 
nasal septum repair and bilateral plantar fasciitis.  The 
appellant appealed from those decisions.  

In a March 1999 rating action, the regional office denied 
entitlement to service connection for multiple sclerosis and 
denied entitlement to a total rating based on individual 
unemployability.  The veteran also appealed from those 
decisions.  In October 1999, the appellant testified at a 
hearing at the regional office before a regional office 
hearing officer.  In March 2000, the hearing officer granted 
service connection for bilateral plantar fasciitis.  Thus, 
the issue of service connection for bilateral plantar 
fasciitis is no longer in an appellate status.  The hearing 
officer confirmed and continued the denials of the remaining 
issues on appeal.  The case is now before the Board for 
appellate consideration.  

As note above, in the March 1999 rating action the regional 
office denied entitlement to service connection for multiple 
sclerosis.  However, the Board has construed that claim more 
broadly, as a claim for entitlement to service connection for 
a neuropsychiatric disability.

For reasons which will be set forth below, appellate 
consideration of the issues of entitlement to service 
connection for a neuropsychiatric disability and entitlement 
to a total rating based on individual unemployability is 
being deferred pending further action by the regional office.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issue of 
service connection for residuals of a deviated nasal septum 
repair has been obtained by the regional office.  

2.  When the veteran was examined for entry into service in 
June 1995, clinical evaluation of the nose was reported as 
normal.  

3.  In January 1996 she was seen for sinus problems and in 
May 1996 she was seen for difficulty breathing and a right 
deviated nasal septum was reported.  In July 1996, a septo-
rhinoplasty was performed.  

4.  The veteran was seen by the VA in July and August 1999 
with complaints of breathing problems.  In August 1999, a 
revision of the rhinoplasty was performed.  

5.  The veteran's deviated nasal septum had its onset during 
her period of active military service.  


CONCLUSION OF LAW

Residuals of a deviated nasal septum repair were incurred in 
or aggravated during the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records reflect that, when she 
was examined for entry into service in June 1995, clinical 
evaluation of the nose was reported to be normal.  

The veteran's service medical records reflect that she was 
seen in January 1996 for sinus problems.  In May 1996, she 
reported difficulty breathing and a right deviated nasal 
septum was reported.  In July 1996, a septo-rhinoplasty was 
performed.  When she was examined for release from active 
duty in February 1997, it was indicated that the surgery had 
failed to correct the deviated septum.  

When the veteran was seen on an outpatient basis by the VA in 
August 1999, a right deviated nasal septum was reported.  She 
was seen on an outpatient basis during 1999 with complaints 
of breathing problems.  In August 1999, a revision 
rhinoplasty was performed.  

During the October 1999 regional office hearing, the veteran 
testified that she had not had any problems breathing prior 
to entering active service.  She indicated that she had had 
surgery for a deviated nasal septum in service.  She 
indicated that her nose was currently constantly dripping.  
She stated that the initial surgery on her nose had been a 
failure and one side of her nose had collapsed.  She had 
therefore needed an additional surgery for the nasal 
condition.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.  

In this case, when the veteran was examined for entry into 
military service in June 1995, clinical evaluation of the 
nose was reported to be normal.  Thus, the appellant is 
entitled to the presumption of soundness at entry.  She was 
seen shortly after entering service, in January 1996, for 
sinus problems and in May 1996 she complained of difficulty 
breathing and a right deviated nasal septum was reported.  In 
July 1996, a septo-rhinoplasty was performed.  When she was 
examined for release from active duty in February 1997 it was 
indicated that the surgery had failed to correct the deviated 
septum.  

VA medical records reflect that, in August 1999, the veteran 
had a revision rhinoplasty performed.  The veteran testified 
at the hearing on appeal that she had not had any problems 
with her nose prior to service and that she currently still 
had problems, including constant dripping.  

The veteran's deviated nasal septum was not demonstrated when 
she was examined for entry into service and was initially 
reported several months following her entry onto active duty.  
The evidence therefore indicates that that condition had its 
onset during her period of military service.  Accordingly, 
the Board concludes that service connection is warranted for 
the residuals of the deviated nasal septum repair.  
38 U.S.C.A. § 1110.  In arriving at its decision in this 
regard, the Board has resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.  

ORDER

Entitlement to service connection for residuals of a deviated 
nasal septum is established.  The appeal is granted to this 
extent.  


REMAND

The veteran's service medical records, including the report 
of her physical examination for separation from service in 
February 1997, do not reflect the presence of a 
neuropsychiatric disability.  On a medical history form 
completed at the time of her physical examination for 
separation from service, she indicated that she had or had 
had depression or excessive worry.  However, on the medical 
examination report, the psychiatric evaluation was normal.

A VA MRI of the appellant's brain made in May 1998 reflected 
multiple periventricular white matter lesions throughout the 
brain consistent with multiple sclerosis.  It was recommended 
that an MRI imaging of the cervical spine be obtained to 
determine the presence of lesions.  The claims file does not 
reflect that that study was performed.  

The veteran was afforded a VA examination in September 1998.  
She reported sudden, bizarre, flailing movements of the upper 
extremities.  Various findings were recorded on the physical 
examination.  There was no motor or sensory impairment and 
there was no functional impairment of the peripheral or 
autonomic nervous system.  The examiner commented that it was 
difficult to ascertain whether a psychiatric abnormality was 
present.  The diagnoses were MRI scan consistent with 
demyelinating disease and a bizarre movement disorder 
manifested by sudden jerking motions of the upper 
extremities.  The examiner expressed an opinion that the 
movement disorder was not occurring on an organic basis but 
that was difficult to prove.  

A neurological examination was conducted for the VA in July 
1998.  The veteran had brief jerking, mild clonus-like 
movements involving her arms.  It was indicated that her 
movement disorder was very unusual.  The examiner stated 
that, in view of a normal neurological examination and non-
physiological abnormal movements, he believed much of the 
picture was likely to represent a conversion reaction.  

The record also reflects a VA electroencephalogram made in 
August 1998 which was considered to be possibly abnormal.  

The evidence of record leaves some question as to whether an 
organic disease of the nervous system or a psychiatric 
disability is present.  The Board would note that 38 C.F.R. 
§§ 3.307 and 3.309 provide for service connection for any 
organic disease of the nervous system and certain psychiatric 
disorders if manifested within a year of separation.  
Therefore additional medical information regarding the claim 
would be desirable to determine if the veteran has a disorder 
which requires consideration under those regulations.  The 
Board notes also that the appellant's active military service 
has not been verified by the service department.

In view of the aforementioned matters, the case is REMANDED 
to the regional office for the following action:  


1.  The service department should be 
requested to verify the veteran's active 
military service.

2.  The veteran should be afforded 
special VA neurological and psychiatric 
examinations in order to determine the 
nature and etiology of any neurologic or 
psychiatric disorder which may be 
present, including, but not limited to, 
multiple sclerosis.  All indicated 
special studies, including further MRI's 
of the brain and cervical spine should be 
conducted.  The examiners should express 
opinions as to whether any neurological 
or psychiatric disorder found is related 
to the veteran's active military service, 
or was present to a disabling degree 
within one year of separation.  The 
claims file is to be made available to 
the examiners for review.  

3.  The veteran's claims should then be 
reviewed by the regional office, giving 
full consideration to 38 C.F.R. §§ 3.307 
and 3.309.  If the determination 
regarding either of the remaining matters 
on appeal remains adverse to the veteran, 
she and her representative should be sent 
a supplemental statement of the case and 
be afforded the appropriate time in which 
to respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until she receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted regarding the remaining issues on 
appeal pending completion of the requested development. 


		
ROBERT D. PHILIPP
	Veterans Law Judge
Board of Veterans' Appeals







